Citation Nr: 1523738	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

Diabetes mellitus had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus become manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, post-service treatment records document a diagnosis of diabetes mellitus.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records (STRs) do not contain a diagnosis of diabetes mellitus per se; however, a diagnosis of the disability in service is not required to establish entitlement to service connection.  The STRs do show that the Veteran had elevated glucose levels beginning in September 2002 and was diagnosed as having metabolic syndrome in October 2003.  He volunteered for a study on the effect of Metformin and standard therapy versus standard therapy alone in patients with insulin resistance and non-alcoholic steatohepatitis pilot study.  On separation examination in May 2003, endocrine was noted as normal.  

Following service, during treatment in May 2004, the Veteran was treated for metabolic syndrome and it was noted that he was in a Metformin study.  In July 2006, the Veteran was diagnosed as having hyperglycemia and in May 2009, the Veteran was diagnosed as having prediabetes (impaired glucose tolerance).  The Veteran was diagnosed as having diabetes mellitus in September 2009.  

In a letter dated June 2011, the Veteran's treating physician, Dr. L.T., from the Naval Medical Center stated that the Veteran had prediabetes since 2002, which progressed to type 2 diabetes.  The Veteran had been treated with diet, weight loss, and exercise in addition to Metformin, which he had been taking since 2002.  Dr. L.T. stated that the Veteran's service treatment records and current treatment records had been reviewed. 

The Veteran was afforded a VA examination in January 2013.  The Veteran was diagnosed as having diabetes mellitus that was diagnosed in 2010 and the examiner opined that it was less likely as not that the Veteran's disability was related to service.  The examiner noted that the Veteran was diagnosed in 2003 with impaired fasting glucose and metabolic syndrome and was diagnosed as having diabetes mellitus in 2010.  The examiner based this opinion on the lack of documented diagnosis of diabetes mellitus during service.  Although the examiner noted the Veteran's medical history of treatment with metformin in July 2003, diagnosis of hypertension, hyperlipidemia and obesity, impaired glucose tolerance in 2009, and diagnosis of diabetes mellitus in 2010, and noted Dr. T's letter confirming the Veteran was pre-diabetic in service, the examiner merely provided a statement of the Veteran's medical history with a conclusory opinion and failed to provide rationale for the provided opinion.  

The Veteran avers that his diabetes mellitus began during service as demonstrated by the 2003 diagnosis of impaired fasting glucose and metabolic syndrome and has continued since service.  The Veteran argues that although the medications kept the glucose readings from exceeding 126 mg/dl; his condition did, nevertheless, cause the need for treatment such as diet and medication beginning in service.

The VA medical nexus opinion is against the claim; however, the Board finds the opinion is not probative because: 1) it is based on there being no documentation of a diagnosis of diabetes in service, which is not required to establish entitlement to service connection for diabetes mellitus, 2) does not adequately consider Dr. L.T.'s finding of continuity of symptoms from service and 3) did not provide adequate rationale for the opinion provided.  Reonal v. Brown, 5 Vet. App. 458 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The medical evidence and the Veteran's statements, however, provides competent evidence of the initial manifestations of the current diabetes mellitus in service with continuity of symptoms since service, both of which support Dr. L.T.'s medical opinion relating the current diabetes mellitus to the Veteran's military service.  Essentially, Dr. L.T. found that the Veteran had prediabetes during service, which progressed to type 2 diabetes following service.  As this opinion was based on a review of the record and provided rationale citing to specific evidence in the file, it is found to be persuasive.  

In light of the private medical opinion indicating that the pre-diabetes in service progressed to the current diagnosis of diabetes mellitus and the continuity of symptoms associated with diabetes mellitus the Board finds the evidence for and against the claim is at least in equipoise.  Consequently, service connection for diabetes mellitus is warranted.  

ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


